Citation Nr: 0020790	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for headaches, joint and 
muscle pain, fatigue, depression, blurred vision, memory 
loss, dizziness, and flu-like symptoms as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.  He had Southwest Asia service from July 18, 1991, to 
September 27, 1991.

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The RO, denied entitlement to 
service connection for headaches, muscle and joint pain, 
blurred vision, memory loss, dizziness, and flu-like symptoms 
as being due to undiagnosed illness.

Although the Nashville, Tennessee originally adjudicated the 
veteran's claims for entitlement to service connection, 
jurisdiction of his claims has been subsequently assumed by 
the RO in Houston, Texas.

In September 1999, the RO affirmed the determinations 
previously entered.

The RO denied entitlement to service connection for 
fibromyalgia in September 1999.  A notice of disagreement 
with this determination has not been filed, and this claim is 
otherwise not considered part of the current appellate 
review.

In June 2000, the veteran testified at a personal hearing 
before the undersigned Board of Veterans' Appeals (Board) 
Member.  A copy of the transcript of that hearing is of 
record.

The Board notes that at the veteran's hearing before this 
Board Member, he submitted additional records along with a 
waiver of initial review by the RO.  Accordingly, the Board 
may proceed with appellate review of the veteran's claims.  
38 C.F.R. § 20.1304(c) (1999).


FINDING OF FACT

The claims of entitlement to service connection for 
headaches, joint and muscle pain, fatigue, depression, 
blurred vision, memory loss, dizziness, and flu-like symptoms 
due to an undiagnosed illness based on Southwest Asia service 
during the Persian Gulf War are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
headaches, joint and muscle pain, fatigue, depression, 
blurred vision, memory loss, dizziness, and flu-like symptoms 
as due to an undiagnosed illness are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran has specifically stated that the symptoms of 
headaches, joint and muscle pain, fatigue, depression, 
blurred vision, memory loss, dizziness, and flu-like symptoms 
did not manifest until following his service in Southwest 
Asia; specifically, January 1992.  Thus, the service medical 
records are silent for such symptoms.

A December 1993 VA Persian Gulf examination report shows the 
veteran reported headaches since 1992 with blurred vision.  
He also reported fatigue and sinus and colds.  The three 
diagnoses entered were joint aches of unknown etiology; 
fatigue, cause unknown; and headaches, cause unknown with 
normal computed tomography of brain.

A January 1994 VA outpatient treatment report shows the 
veteran reported he had noticed he had been fatigued and had 
decreased motivation since coming back from the Persian Gulf.  
He noted he had not experienced this prior to going to the 
Persian Gulf.  The veteran stated he would get depressed 
moods, which would come spontaneously and would last no more 
than a day or so.

The examiner determined that there was no psychiatric 
diagnosis.

A May 1994 VA outpatient treatment report shows the veteran 
reported right-sided headaches, but denied dizziness.  He 
also reported constant fatigue.  The examiner entered a 
diagnosis of headaches without [illegible] process and 
fatigue, cause unknown.

An October 1994 VA outpatient treatment report shows 
assessment of depressive disorder; fatigue, cause unknown; 
and joint pain, cause unknown.

A December 1994 VA examination report shows the veteran 
reported headaches with some nausea since returning from the 
Persian Gulf.  He also reported memory problems.  The 
examiner entered an impression of Persian Gulf Syndrome 
manifested by vascular headaches and memory loss.

A January 1995 electromyography (EMG) and nerve conduction 
studies revealed normal findings.  The examiner stated there 
was no evidence of neuropathic or myopathic process in the 
left upper extremity.

A May 1995 VA outpatient treatment report shows the veteran 
reported he ached all over in his joints and muscles.  He 
also reported fatigue and headaches.  Diagnoses of fatigue, 
cause unknown; joint and muscle aches, cause unknown; memory 
loss; and vascular headaches were entered.

A January 1997 VA visual examination report shows the veteran 
complained of a temporal headache, which mostly occurred on 
the left side of his head.  He stated aspirin relieved the 
pain and that there were no aggravating factors.  

The veteran denied photophobia, nausea and vomiting, and 
hyperacusis.  He stated when he would become dizzy, he would 
get blurred vision at that time.  He also reported migrating 
polyarthralgias and myalgias.

Following physical examination, the examiner entered 
diagnoses of refractive error, Meibomian gland dysfunction, 
and an otherwise normal eye examination.  The examiner stated 
that he did not see an ocular cause for the veteran's 
headaches.

A January 1997 VA general medical examination report shows 
the veteran reported headaches, muscle/joint pain, fatigue, 
depression, blurred vision, memory loss, dizziness, and flu-
like symptoms.  He stated his headaches occurred once a week, 
which would be relieved with rest and aspirin.  He stated he 
tired easily and was sometimes forgetful.  He reported 
multiple joint pain with unknown etiology.

The examiner entered a diagnosis of multiple joint pains, 
noting the veteran would be followed up by a private 
rheumatologist.  Additionally, he diagnosed recurring 
headaches, fatigue, dizziness, forgetfulness, which symptoms 
he stated would be addressed in neurological and 
neuropsychiatric evaluations.  Lastly, the examiner entered a 
diagnosis of blurred vision and made reference to the eye 
examination report.

A January 1997 VA neurological disorder examination report 
shows the veteran reported headaches, blurred vision, 
dizziness, memory loss, fatigue, and muscle pains.  He 
described his headaches as intermittent sharp pains in the 
left temporal region, which would radiate to the occipital 
region, associated with light-headedness and bilateral visual 
blurring.  The veteran stated that all these symptoms began 
in the middle of 1992.

As to memory loss, the veteran stated he had worked for the 
San Antonio VA for 19 years and had never had any problems 
with his memory until recently.  He admitted to having 
feelings of depression.  

Additionally, the veteran reported intermittent, throbbing 
deep muscle aches, which could occur in his shoulder, biceps, 
or leg muscles, which could last up to 30 seconds.  He denied 
any specific weakness.  He reported intermittent numbness in 
his hands, which would affect his fourth and fifth digits and 
sometimes his entire hand.

The examiner entered a diagnosis of typical headaches, which 
he stated were possibly vascular in type, but noted that the 
veteran's description of his headaches was atypical.  He also 
entered a diagnosis of subjective memory loss and stated 
there was evidence to suggest a progressive encephalopathy or 
dementia and that the veteran had symptoms of depression, 
which he noted may also affect his attention and 
concentration.  Finally, the examiner entered a diagnosis of 
subjective intermittent myalgias and fatigue.  He stated the 
veteran did not have any evidence of a primary muscle 
disorder or any other neuromuscular abnormality and noted he 
had findings suggestive of a distal sensory polyneuropathy 
and entrapment neuropathy in the upper extremities.

A January 1997 VA psychiatric evaluation report shows the 
veteran complained of having a depressed mood as a result of 
his aches and pains, which would reduce his capacity for 
physical activity and impair his ability to work.  He stated 
he had missed a lot of work due to his physical complaints.  
He noted his difficulty in remembering information had become 
increasingly severe, which had forced him to carry a tape 
recorder and write things down.  He stated he first noticed 
his "memory problem" two years prior.  The examiner entered 
a diagnosis of depressive disorder and noted there was no 
definite evidence of memory impairment.  He did note he had 
some signs of difficulty in sustaining concentration.  The 
examiner stated he would request a neuropsychological test.

Notes from a private examiner dated from September 1996 to 
April 1998 show the veteran missed days here and there from 
work due to "illness."

A November 1998 VA psychiatric evaluation report shows the 
examiner reported the findings made in the January 1997 
psychiatric evaluation.  

When asked about his current psychiatric symptoms, the 
veteran stated he was unsure about whether he had any.  He 
reported he still had a short-term memory problem.  
Specifically, he stated he would go to the grocery store and 
forget what he had gone there to get and would have to write 
things down to remember them.  

The veteran also reported dizziness, which the examiner 
stated sounded like vertigo.  He stated he had had a period 
of excessive absences due to his medical complaints but that 
he had not had that problem in the last two years.

The examiner entered a diagnosis of depressive disorder.  He 
noted he had submitted a request for neuropsychological 
testing.

A November 1998 VA examination report shows the veteran 
complained of joint pain.  He stated he hurt all the time, 
mostly in the joints, but also in the muscles.  He also 
reported he had migratory and intermittent characteristics.  
He stated the pain varied in the joints and the muscles, but 
noted that with more severe pain, he would have to sit down 
for a while.  He denied using any assistive device for 
walking and stated his job required a lot of walking, which 
he was capable of doing.  He reported he had tingling in his 
wrists at night.

The veteran stated he had gone to see a rheumatologist, whose 
name he could not remember, and that he had undergone a full 
evaluation and recalled that "everything" had been within 
normal limits.

The examiner noted that the veteran did not present any 
tender or trigger points during the physical examination.  X-
rays taken at that time showed arthritis in the cervical 
spine, the lumbar spine, and in the feet.

The examiner entered an impression of nonspecific arthralgias 
stating that there was no evidence of any inflammatory 
condition at that point.  He stated there was no evidence to 
support a diagnosis of fibromyalgia.  

The examiner also entered a diagnosis of degenerative joint 
disease, which he stated was most probably secondary to the 
aging process.  

The record reflects that a neuropsychology evaluation was 
scheduled in March 1999, which was canceled by the veteran 
because he was unable to keep the appointment.  A 
neuropsychology evaluation was rescheduled for April 1999.  
The record reflects the veteran failed to show for the 
evaluation.

An August 1999 private medical record shows the veteran 
reported experiencing episodes of nausea, imbalance, and 
feeling "as if he was in a drum," which he stated had begun 
one year prior.  He described having tinnitus as well, but no 
hearing loss.  The examiner entered an impression of probable 
Meniere's Disease.

A March 2000 private medical record shows the veteran was 
diagnosed with acute myelogenous leukemia.  The examiner 
stated the veteran had obtained a complete remission but 
noted he was not going to be able to return to employment in 
the near future and "possibly not ever."

In June 2000 the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated that prior to 
going to the Persian Gulf, he had rarely been sick, but noted 
that following his return, he began getting ill and having 
symptoms and was sick for a while.  He stated he felt his 
symptoms were due to his service in the Persian Gulf.  He 
testified he had been sprayed several times with different 
oils and diesel fuels and gasoline because he had been a 
mechanic.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

A chronic disability resulting from an undiagnosed illness 
shall be rated using evaluation criteria from part 4 of this 
chapter for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  Id. at (a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  Id. at (b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

For a Persian Gulf claim to be well grounded, a claimant need 
only present some evidence (1) that he or she is "a Persian 
Gulf veteran;" (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317];" 
(3) which "became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001;" and (4) 
that such symptomatology "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  Neumann v. West, 98-1410 (U.S. Vet. 
App., July 21, 2000) (quoting 38 C.F.R. § 3.317(a)).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claims of 
entitlement to service connection for headaches, joint and 
muscle pain, fatigue, depression, blurred vision, memory 
loss, dizziness, and flu-like symptoms as being due to 
undiagnosed illness must be denied as not well grounded.  See 
Neumann, supra.

The Board reiterates the four requirements for a well-
grounded claim for an undiagnosed illness: (1) that he or she 
is "a Persian Gulf veteran;" (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of [38 
C.F.R. § 3.317];" (3) which "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001;" and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  Neumann, 
supra.

The Board notes that the veteran has met the first three 
elements in establishing a well-grounded claim for 
undiagnosed illness related to his symptoms of headaches, 
joint and muscle pain, fatigue, depression, blurred vision, 
memory loss, and dizziness as due to undiagnosed illness.  He 
served in Southwest Asia from July 1991 to September 1991.  
He has shown objective manifestations of such symptoms, and 
that such symptoms have become manifest to a compensable 
degree prior to December 31, 2001.

However, the veteran's claims fail because he has not met the 
remaining element that the Court established in determining 
whether a claim for service connection for undiagnosed 
illness is well grounded-that the claim be for a "chronic 
disability resulting from an undiagnosed illness," which 
cannot be attributed to any known clinical diagnosis.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Here, the veteran's complaints of headaches, joint and muscle 
pain, fatigue, depression, blurred vision, memory loss, and 
dizziness, have each been attributed to a known clinical 
diagnosis.  The veteran's headaches have been attributed to 
vascular headaches.  The veteran's complaints of joint and 
muscle pain have been attributed to sensory polyneuropathy, 
entrapment neuropathy in the upper extremities, and 
degenerative joint disease.  His complaints of fatigue have 
been attributed to sensory polyneuropathy and entrapment 
neuropathy in the upper extremities.
The veteran's complaints of depression have been attributed 
to a depressive disorder.  His complaints of blurred vision 
have been attributed to refractive error or Meibomian gland 
dysfunction.  His complaints of memory loss have been 
attributed to encephalopathy or dementia.  And lastly, his 
dizziness has been attributed to Meniere's Disease.

Because these symptoms have been attributed to a known 
clinical diagnosis, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  

The Board is aware that some of the veteran's symptoms were 
initially not attributed to a known clinical diagnosis.  
However, the symptoms of headaches, joint and muscle pain, 
fatigue, depression, blurred vision, memory loss, and 
dizziness have been subsequently attributed to a known 
clinical diagnosis.  Thus, the Board must conclude the 
veteran's claims of entitlement to service connection for 
headaches, joint and muscle pain, fatigue, depression, 
blurred vision, memory loss, and dizziness as due to 
undiagnosed illness are not well grounded.  See Neumann, 
supra.

As for the veteran's claim of entitlement to service 
connection for flu-like symptoms as being due to undiagnosed 
illness, the Board notes that the veteran has not articulated 
what he considers to be flu-like symptoms.  No medical 
professional has reported findings based upon the veteran's 
complaints of flu-like symptoms.  Thus, although the veteran 
has stated he has flu-like symptoms, there is no evidence to 
support that in the record.  The medical records have 
occasionally mentioned complaints of sinus problems, but that 
has not been shown to be "chronic" within the meaning of 
the statute or the regulation.

Therefore, without a chronic disability resulting from an 
undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  See 38 C.F.R. 
§ 3.317(a)(1).  

Thus, the Board must conclude the veteran's claim of 
entitlement to service connection for flu-like symptoms as 
being due to undiagnosed illness is not well grounded.  See 
Neumann, supra.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in June 1998 and a supplemental 
statement of the case in September 1999.

The Board notes that the veteran was scheduled for a VA 
neuropsychological evaluation, for which he failed to show.  
Because the issue before the Board is service connection, the 
Board may adjudicate the claim based upon the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. at 
77-78; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).



Although the Board considered and denied the appellant's 
claims on ground different from that of the RO, which denied 
the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
the multiple disorders at issue as secondary to an 
undiagnosed illness.

As the veteran's claims of entitlement to service connection 
for headaches, joint and muscle pain, fatigue, depression, 
blurred vision, memory loss, dizziness, and flu-like symptoms 
as being due to undiagnosed illness are not well grounded, 
the doctrine of reasonable doubt has no application to these 
claims.


ORDER

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for headaches, joint and 
muscle pain, fatigue, depression, blurred vision, memory 
loss, dizziness, and flu-like symptoms as due to an 
undiagnosed illness, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

